Citation Nr: 0209710	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  00-10 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas

THE ISSUES

1.  Entitlement to a temporary total rating pursuant to 38 
C.F.R. § 4.29.

2.  Entitlement to non-service-connected pension benefits.

(The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from September 1978 
to October 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision of the RO in North 
Little Rock, Arkansas.  On May 29, 2002, a video 
teleconference hearing was held before the undersigned, who 
is a member of the Board rendering the final determination in 
this claim and who was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2002).     

The Board is undertaking additional development on the issue 
of service connection for PTSD pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue. 


FINDINGS OF FACT

1.  The treatment the veteran received for PTSD at a VA 
Medical Center (VAMC) from April 5, 1999 to April 23, 1999, 
was on an outpatient basis, as opposed to an inpatient 
admission; and he was not hospitalized at the VAMC at any 
time during the course of that treatment.

2.  On May 29, 2002, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal concerning the 
issue of entitlement to non-service-connected pension 
benefits is requested.


CONCLUSIONS OF LAW

1.  The veteran has not alleged a legal basis that might 
entitle him to a temporary total rating for the outpatient 
treatment that he received for PTSD at a VAMC from April 5, 
1999, to April 23, 1999.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.29 (2001); Sabonis v. Brown, 6 Vet. App. 426 
(1994).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant concerning the issue of entitlement to non-
service-connected pension benefits have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Withdrawal of Appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  

In this case, the veteran informed the Board at the hearing 
in May 2002 that he wished to withdraw his appeal concerning 
the issue of entitlement to non-service-connected pension 
benefits.  He also provided a written statement to this 
effect.  

The appellant has withdrawn the appeal concerning this issue.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration concerning this issue of 
entitlement to non-service-connected pension benefits .  
Accordingly, the Board does not have jurisdiction to review 
the appeal concerning this issue, and it is dismissed without 
prejudice.

II.  Entitlement to Compensation under 38 C.F.R. § 4.29.

A total disability rating will be assigned, without regard to 
the other provisions of the rating schedule, when it is 
established that a service-connected disability has required 
hospital treatment in a VA or an approved hospital for more 
than 21 days or hospital observation at VA expense for a 
service-connected disability for more than 21 days.  38 
C.F.R. § 4.29 (2001).

The treatment at issue occurred at a VAMC from April 5, 1999, 
to April 23, 1999, as part of a 4-week PTSD program involving 
ongoing individual and group counseling and other therapy.  

The Board acknowledges that the issue of entitlement to 
service connection for PTSD is before the Board on appeal; 
this issue is the subject of additional evidentiary 
development by the Board, as mentioned above.  The Board also 
acknowledges that 38 C.F.R. § 4.29(b) provides that a 
temporary total rating under that section may be granted from 
the first day of hospitalization, if otherwise in order, if 
service connection for the disability under treatment is 
granted after hospital admission.  In this instance, however, 
the determinative question is not whether the PTSD for which 
the veteran received treatment at a VAMC from April 5, 1999, 
to April 23, 1999 is a service-connected disability.  Even if 
the PTSD for which he received this treatment were to be 
service-connected, the veteran would still not be entitled to 
a temporary total rating under 38 C.F.R. § 4.29.

The veteran received all of the treatment for PTSD at a VAMC 
from April 5, 1999, to April 23, 1999 as an outpatient -- and 
not as an inpatient (i.e., while actually hospitalized).  The 
program summary expressly indicates this and describes the 
program as an outpatient program.  Therefore, the particular 
episode of treatment at issue in this appeal did not actually 
involve hospitalization of the veteran.  

Because the type of treatment received by the veteran is not 
the type of treatment covered under 38 C.F.R. § 4.29, the 
claim for benefits under 38 C.F.R. § 4.29 for VA treatment 
for PTSD from April 5, 1999, to April 23, 1999 is not 
"inextricably intertwined" with the claim of entitlement to 
service connection for PTSD.  See Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996).

Since the treatment at issue did not involve the type of 
hospital care that is contemplated by the governing 
regulation, the veteran has not alleged a legal basis that 
might entitle him to a temporary total rating under 38 C.F.R. 
§ 4.29.  Since this regulation is altogether determinative of 
the outcome of this case, and there is no possibility of 
granting this claim (even considering the evidence in a light 
most favorable to the veteran), he has failed to state a 
claim upon which relief can be granted.  Therefore this claim 
must be denied as a matter of law. See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

In denying this claim, the Board is mindful of the recent 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) which, 
among other things, redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a veteran of information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim.  However, 
the VCAA is of no consequence here because strict adherence 
to the requirements of a law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no possible benefit flowing to the 
veteran.  See, e.g., Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); see also Sabonis, 6 Vet. App. at 430 ( . . . 
remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

The claim for a temporary total rating under the provisions 
of 38 C.F.R. § 4.29 is denied.

The appeal for entitlement to non-service-connected pension 
benefits is dismissed.  



		
MARY GALLAGHER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

